Citation Nr: 1518502	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claim for a right shoulder condition.

2. Entitlement to service connection for a right shoulder condition.

3. Entitlement to special monthly pension (SMP) based on regular need of aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a March 2012 statement, the Veteran submitted a motion to advance his case on the docket.  Appeals must be considered in docket number order, but may be advance if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2014).  Good or sufficient cause has been shown, and thus, the motion to advance the appeal on the Board's docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for a right shoulder condition and entitlement to SMP based on regular need of aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 2005 rating decision last denied service connection for a right shoulder condition.

2. Additional evidence received since the March 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder condition.



CONCLUSIONS OF LAW

1. The March 2005 rating decision, which denied service connection for a right shoulder condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for a right shoulder condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right shoulder condition was initially denied in a March 2005 rating decision.  In a March 2005 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the March 2005 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the March 2005 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the March 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a right shoulder condition was denied in the March 2005 rating decision because the RO found that the condition neither occurred in nor was caused by service.

At the time of the March 2005 rating decision, the Veteran's claim only stated that he was claiming service connection for a right shoulder injury that was the result of an in-service injury suffered while he was parachuting.  Since the March 2005 rating decision, additional relevant evidence has been received.  More specifically, a January 2013 opinion submitted by a VA clinician states that the Veteran's shoulder condition is related to his time in service.  Although the opinion has some potentially contradictory reasoning, as further described below, it is not inherently false or untrue, nor is the opinion outside the scope of the clinician's competence.  Thus, the credibility of the January 2013 opinion is presumed for purposes of establishing it as new and material evidence.  Id.

The January 2013 opinion is new, in that it had not been provided to the Board at the time of the March 2005 rating decision, and it is also material, in that it goes to the unestablished fact of whether the Veteran's condition occurred in or was caused by service.  Thus, the Board finds that new and material evidence has been submitted and that the claim of entitlement to service connection for a right shoulder condition is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for service connection for a right shoulder condition is granted


REMAND

A new VA examination and further VA opinions are necessary in order for the Board to make informed decisions on the claims for entitlement to service connection for a right shoulder condition and entitlement to SMP based on regular need of aid and attendance.

First, as to the Veteran's right shoulder condition, the January 2013 opinion states: "I can state that the Veteran's shoulder injury is related to his time in service as I have no service records to examine, nor am I a compensation and pension examiner."  In addition, the VA clinician who wrote the January 2013 opinion stated in a January 2013 VA treatment record that she could not provide the Veteran a nexus opinion because she was not a compensation and pension examiner and she was not in possession of the Veteran's service record.  Thus, there is seemingly contradictory reasoning supporting the clinician's opinion and clarification is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).

Second, as to the Veteran's claim for SMP based on regular need of aid and attendance, the Veteran was last afforded a VA examination in October 2012.  Since that time, the Veteran has had at least two surgeries related to his right shoulder.  As there is a suggestion of worsening of his right shoulder condition, the Veteran should be afforded a new VA examination.

Finally, the Veteran's VA records should also be obtained and associated with the claims file, as well as any in-patient clinical records that may exist related to his in-service parachuting injury that occurred while he was in Japan in 1964.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's VA treatment records, dated since April 2013.

2. Make a request for any in-patient clinical records associated with the Veteran's service in Japan in 1964.  The request should be made to the National Personnel Records Center via the Personnel Information Exchange System (PIES) using the appropriate request code for in-patient clinical records (i.e. C01).  Associate any attempts to obtain these records with the claims file, including any negative responses received.

3. Thereafter, return the claims folder to the January 2013 VA clinician for a supplemental opinion.  If the January 2013 VA clinician is not available or is unwilling to provide a supplemental opinion, then another clinician should be asked to review the claims folder and provide the opinion.

The claims file and a copy of this Remand must be made available to and reviewed by the clinician.

The VA clinician must clarify her opinion as to whether the Veteran's right shoulder condition is related to his military service.  The clinician must provide a complete rationale for all opinions and conclusions reached.

4. Schedule the Veteran for a VA aid and assistance examination. The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished. Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The examiner should mention whether the following factors are present as a result of the disabilities: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


